                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )               ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      Pursuant to the protective order entered in this case and Section V.G.1(e) of

the court’s Electronic Case Filing Administrative Policies and Procedures Manual,

Defendant, Atticus, LLC (“Atticus”) filed under provisional seal its third and fourth

motions to compel discovery, as well as its memoranda and certain exhibits submitted

in support thereof. Atticus also filed notices informing Plaintiff, Syngenta Crop

Protection, LLC (“Syngenta”) of its filings. (Notice of Third Mot. Compel [DE #151];

Notice of Fourth Mot. Compel [DE #151]; Notice of Exhibit [DE #152].) On March 31,

2021, Syngenta filed a motion to seal the following:

            1.    Portions of Atticus’ memorandum in support of its third
      motion to compel discovery;

            2.      Exhibits 5, 7-15, and 23 to Atticus’ memorandum in
      support of its third motion to compel;

             3.    Atticus’ Fourth motion to compel discovery;

           4.     Atticus’ memorandum in support of its fourth motion to
      compel discovery;
            5.      Declaration of Robert J. Scheffel submitted in support of
      Atticus’ fourth motion to compel, the table of attached exhibits, and
      exhibits 1, 3, and 6-15 to the declaration; and

             6.     Syngenta’s opposition to Atticus’ fourth motion to compel.

(Mot. Seal [DE # 180] at 1.)

      Syngenta moves to seal the filed documents on the ground they “contain

sensitive business and technical information concerning Syngenta’s confidential

agreements with third parties and Syngenta’s strategies on generic competition,

pricing, and evaluating potential illegal azoxystrobin products and potential

infringement of and enforcement of its intellectual property.” (Mot. Seal at 1.)

      For the reasons set forth in Syngenta’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Syngenta’s interests in protecting against competitive and/or financial harm to it

were such information made public. In re Knight Publ’g Co., 743 F.2d 231 (4th Cir.

1984). Public notice of Syngenta’s request to seal and a reasonable opportunity to

object have been provided by the filing of its motion, and no objections have been filed

with the court. Furthermore, Syngenta has narrowly tailored its request to remove

only information that is sensitive and confidential and not otherwise publicly known.

Syngenta’s motion is therefore allowed.

                                   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.     Syngenta’s Motion to Seal [DE #180] is GRANTED, and the following

documents shall be SEALED:



                                          2
      a.     Atticus’ memorandum in support of its third motion to
compel discovery [DE #144]. A redacted version of this filing is attached
as Exhibit 1 to the Declaration of Jeff Cecil [DE #181-3];

      b.     Exhibits 5, 7, 8, 9 to Atticus’ memorandum in support of its
third motion to compel discovery [DE ##146-3, 146-5, 146-6, 146-7].
Redacted versions of these filings are attached as Exhibits 2, 3, 4, 5 to
the Declaration of Jeff Cecil [DE ##181-4, 181-5, 181-6, 181-7];

      c.      Exhibits 10, 11, 12, 13, 14, 15 to Atticus’ memorandum in
support of its third motion to compel discovery [DE ##146-8, 146-9, 146-
10, 146-11, 146-12, 146-13].

        d.     Exhibit 23 to Atticus’ memorandum in support of its third
motion to compel discovery [DE # 146-14]. A redacted version of this
filing is attached as Exhibit 6 to the Declaration of Jeff Cecil [DE #181-
8];

        e.     Atticus’ fourth motion to compel discovery [DE #148]. A
redacted version of this filing is attached as Exhibit 7 to the Declaration
of Jeff Cecil [DE #181-9];

      f.     Atticus’ memorandum in support of its fourth motion to
compel discovery [DE #149]. A redacted version of this filing is attached
as Exhibit 8 to the Declaration of Jeff Cecil [DE #181-10];

       g.    Declaration of Robert J. Scheffel [DE #150]. A redacted
version of this filing is attached as Exhibit 9 to the Declaration of Jeff
Cecil [DE #181-11];

       h.    Table of exhibits to Declaration of Robert J. Scheffel
[DE #150-1]. A redacted version of this filing is attached as Exhibit 10
to the Declaration of Jeff Cecil [DE #181-12];

      i.     Exhibit 1 to Declaration of Robert J. Scheffel (privilege log)
[DE #150-2];

      j.     Exhibit 3 to Declaration of Robert J. Scheffel [DE #150-4].
A redacted version of this filing is attached as Exhibit 3 to the
Declaration of Jeff Cecil [DE #181-5];

      k.     Exhibit 6 to Declaration of Robert J. Scheffel [DE #150-7].
A redacted version of this filing is attached as Exhibit 11 to the
Declaration of Jeff Cecil [DE #181-13];

                                   3
            l.     Exhibit 7 to Declaration of Robert J. Scheffel [DE #150-8].
      A redacted version of this filing is attached as Exhibit 12 to the
      Declaration of Jeff Cecil [DE #181-14];

            m.    Exhibits 8, 9, 10, 11 to Declaration of Robert J. Scheffel
      [DE ##150-9, 150-10, 150-11, 150-12];

            n.     Exhibit 12 to Declaration of Robert J. Scheffel [DE #150-
      13]. A redacted version of this filing is attached as Exhibit 13 to the
      Declaration of Jeff Cecil [DE #181-15];

            o.    Exhibits 13, 14, 15 to Declaration of Robert J. Scheffel
      [DE ## 150-14, 150-15, 150-16]; and

            p.     Syngenta’s response in opposition to Atticus’ fourth motion
      to compel [DE #176]. A redacted version of this filing is attached as
      Exhibit 14 to the Declaration of Jeff Cecil [DE #181-16].

      2.     The clerk is directed to UNSEAL the following provisionally sealed

documents unless a motion to seal is filed by within seven (7) days of the date this

order is entered:

             a.     Atticus’ third motion to compel discovery [DE #143];

            b.    Exhibits 3, 4, and 6 to Declaration of Robert J. Scheffel
      [DE ##146-1, 146-2, 146-4].

            c.    Exhibits 2, 4, 5, 16 to Declaration of Robert J. Scheffel
      [DE ## 150-3, 150-5, 150-6, 150-17].

      This 26th day of June 2021.

                                       __
                                        ___________
                                                  _________________________
                                       __________________________________________
                                       KIMBERLY LY
                                                L Y A. SWANK
                                       United States Magistrate Judge




                                        4
